Citation Nr: 1241990	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  06-03 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, bipolar disorder and posttraumatic stress disorder (PTSD), to include as secondary to a service-connected disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse

ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel
INTRODUCTION

The Veteran served on active duty from April to July, 1975. 
 
This matter is on appeal from a July 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction of the appeal is currently with the RO in San Antonio, Texas. 

The Veteran testified at a hearing before the undersigned Veteran's Law Judge in February 2011.  A transcript of the hearing is of record.  

The Board notes at the outset that the Veteran has been diagnosed with at least three separate psychiatric disorders.  However, the Court of Appeals for Veterans Claims has held that a service connection claim that describes only one particular psychiatric disorder should not necessarily be limited to that disorder.  Rather, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, it is more appropriate to consider the Veteran's symptoms as a single claim, rather than three separate claims, and it is characterized accordingly.  Cf.  Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  

FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder is attributable to his service-connected spontaneous pneumothorax. 

2.  In February 2011, the Veteran submitted a statement requesting that his claim of entitlement to TDIU be withdrawn.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for acquired psychiatric disorder, diagnosed as major depressive disorder, bipolar disorder and PTSD, to include as secondary to a service-connected disability, have been met. 38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2012).

2.  The criteria for withdrawal of the substantive appeal as to the issue of entitlement to TDIU have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204 (2012).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate. 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2012).

Here, in February 2011, the Veteran submitted a statement requesting that his claim for entitlement to TDIU be withdrawn.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to this claim is not appropriate. The Board no longer has jurisdiction over the withdrawn issue and, as such, must dismiss the appeal as to this claim.

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2012).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

If a veteran is diagnosed with a psychosis, this will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  38 C.F.R. §§ 3.307, 3.309.  For purposes of this section, "psychosis" includes brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384. See 71 Fed. Reg. 42,758-60 (July 28, 2006).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, which he has asserted is at least partially attributable to his service-connected spontaneous pneumothorax, which caused him to be separated from the military after only three months in 1974.  At his hearing before the Board in February 2011, he stated that he has been originally treated for psychiatric symptoms since as early as 1978.  He has also asserted that he received inpatient psychiatric treatment at the VA Medical Center in Fort Wayne, Indiana in 1984.  

As an initial matter, the Veteran has been diagnosed with a number of different psychiatric disorders during the period on appeal.  For example, in December 2004, he was diagnosed with major depressive disorder and bipolar disorder.  He has also been diagnosed with PTSD, although this has been attributed to childhood experiences rather than any specific active duty incident.  Indeed, the Veteran has not asserted that he has PTSD related to active duty.   Notably, he has never been diagnosed with a psychosis as contemplated under 38 C.F.R. §§ 3.307 and 3.309.  Therefore, service connection is not warranted on a presumptive basis.  

However, based on the evidence of record, the Board determines that service connection for an acquired psychiatric disorder should be granted.  First, it is true that the service treatment records do not indicate any psychiatric symptoms during active duty service.  However, given how short his active duty service was, very few records were generated.  Nevertheless, there were no psychiatric symptoms noted on his separation physical examination in May 1975.  In fact, there is no clinical evidence of psychiatric symptomatology in the record until June 1991, where he sought treatment for chest pain and shortness of breath, which were thought to be related to anxiety episodes.  While the Veteran has asserted that he was treated for psychiatric disorders prior to 1991, the RO was unable to acquire VA treatment records from 1978 or 1984 despite diligent attempts to do to.  

The lack of psychiatric symptoms in service notwithstanding, the Board places significant probative value on an opinion provided by a private psychologist in February 2011.  After a review of the Veteran's medical history and a psychiatric evaluation, this psychologist concluded that the Veteran displayed signs that were "consistent with anxiety and depression," such as social withdrawal, memory impairment and poor concentration.  The psychologist also placed great value in the Veteran's assertions that his depression was exacerbated by the lung collapse in service that led to his separation and the consequent realization that his aspirations of military service and a subsequent career as a police officer would go unrealized.  Based on these observations, the private psychologist provided the opinion that the Veteran's psychiatric problems, and "depression in particular," are a result of "having been stripped of his life's ambitions and sense of purpose by an injury suffered while he was active duty military."  

The private psychologist's observations appear to be somewhat corroborated by the observations of a VA psychiatrist in December 2001.  At that time, the VA psychiatrist noted that the Veteran had been admitted for inpatient psychiatric treatment only two months before for major depressive disorder with psychotic features.  In fact, the VA psychiatrist was the admitting physician on that occasion.  
After a full psychiatric evaluation, this VA psychiatrist diagnosed major depressive disorder.  

The VA psychiatrist stated that the relationship between the Veteran's psychiatric disorder and his active duty service was unclear, as the Veteran was unable to state when his first episode of depression occurred.  However, the psychiatrist also stated that "it seems that [the Veteran's] depression is related to his lung problems."  The Board recognizes that such a statement may be insufficient to warrant entitlement to service connection per se, as it is somewhat equivocal. See Obert v. Brown, 5 Vet. App. 30 (1993)(opinions that merely suggest the possibility of a link are insufficient for adjudication purposes).  Nevertheless, it would appear to corroborate the private psychologist's opinion that a relationship exists between his psychiatric symptoms and his service-connected pneumothorax.    

The Board has also considered the results of a March 2010 VA examination, which does not support the Veteran's assertions.  On that occasion, the Veteran stated that he wanted very much to be in the military, but was prevented due to his physical condition.  In view of his psychiatric symptoms, he has such difficulty interacting with people that he preferred to be by himself in his home.  While he was married on two occasions, neither lasted and he now lived alone.  

After a psychiatric evaluation, the VA examiner diagnosed only bipolar disorder, and also opined that the Veteran's claimed major depressive disorder was not related to his spontaneous pneumothorax.  In providing this opinion, the examiner reflected that the "only evidence for the [V]eteran's contention of depression secondary to pneumothorax is his own subjective impression of the connection."  While the examiner recognized a "well-established" diagnosis of bipolar disorder, he believed that it was unrelated to military service or a service-connected disability.  

When presented with conflicting evidence, it is the Board's responsibility to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). The Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert, 5 Vet. App. at 30; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

In comparing the probative value of the private psychologist's opinion in February 2011 against the opinions provided by the March 2010 VA examination, the Board finds that the evidence is largely in equipoise, as neither opinion is dispositive.  As an initial matter, the Veteran has been relatively consistent in his assertions that his psychiatric disorder was related, at least in part, to the persistent residuals of his service-connected spontaneous pneumothorax.  Indeed, while a VA examiner in December 2001 did not provide an adequate opinion, the examiner nonetheless indicated that at least some relationship may exist.  

The VA examiner in March 2010 is not entirely accurate when he states that the "only evidence" of depression that is related to a service-connected disorder is the Veteran's own statements.  Moreover, even if this were the case, the VA examiner appears to dismiss the Veteran's assertions of depression out of hand.   Significantly, there is no explanation as to why the examiner did not find the Veteran's statements credible.   See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when it describes symptoms that support a later diagnosis by a medical professional); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Next, although the private psychologist stated that the Veteran's medical history was reviewed, it is not clear whether the private psychologist had access to the Veteran's claims file.  However, as noted above, the Veteran's recitation of his medical history may serve as an adequate basis for an opinion, unless the Board finds that such statements are not credible or unreliable.  In this case, it appears that his recitation of treatment history was relatively accurate and, as noted above, his statements regarding depressive symptoms related to his spontaneous pneumothorax have been relatively consistent.  

The VA examiner in March 2010 sated that the claims file was reviewed, and this generally causes opinions arising from VA examinations to be of high probative value, especially against other opinions where the claims file was not reviewed.  However, the examination report omits some very pertinent facts.  For example, when discussing the Veteran's past treatment history, there are no listed treatment notes from prior to 2007.  In actuality, the records that were associated with his claim with the Social Security Administration (SSA) indicate relatively consistent psychiatric treatment since 2001.  

Moreover, the VA examiner stated that there was no history of suicide attempts, but the records acquired from the SSA clearly dispute this conclusion.  According to these records (which were from a VA facility), the Veteran was hospitalized in December 2004 after playing "Russian Roulette" with a handgun.  Another VA treatment note from December 2005 indicated that the Veteran attempted suicide by stabbing himself in 1999 and recklessly driving his automobile in 2001.  Therefore, the Board is left to question whether the VA examiner adequately reviewed the claims file, given the inconsistencies in the VA examiner's report and the facts of record.  This diminishes the probative value of the December 2010 opinion.  

As a result, the Board finds that the evidence, especially from the opinions by VA psychiatrists and the private psychologist, is substantially in equipoise.  In such situations, VA regulations state that the benefit of the doubt will be afforded to the Veteran.  38 C.F.R. § 3.102 (2012).  Accordingly, service connection for an acquired psychiatric disorder is warranted, and the appeal is granted.  

ORDER

Service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, bipolar disorder and PTSD, to include as secondary to a service-connected disability, is granted.

The issue of entitlement to TDIU is dismissed without prejudice.




____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


